Citation Nr: 0710508	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-33 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for varicose veins, 
right leg (previously claimed as a right leg condition). 

2.  Entitlement to service connection for varicose veins, 
left leg.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for a skin condition of 
the face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1956 to May 1959.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the Waco 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  On his September 2004 Form 9, the veteran requested a 
videoconference hearing before a Board member.  He 
subsequently requested a Travel Board hearing.  In May 2005, 
he testified before a Decision Review Officer (DRO); a 
transcript of that hearing is of record.  In September 2005, 
he withdrew his Travel Board hearing request.  


FINDINGS OF FACT

1.  Varicose veins of the right leg were not manifested in 
service and there is no competent evidence of record linking 
the appellant's varicose veins to service.  
 
2.  Varicose veins in the left leg were not manifested in 
service and there is no competent evidence of record linking 
the appellant's varicose veins to service.  
 
3.  The veteran's current back disorder is not shown to have 
been incurred in or aggravated by service.  

4.  It is not shown that the veteran has a current seizure 
disorder that is related to service. 

5.  A hearing loss disability was not manifested in service 
and is not currently shown by VA standards.   

6.  It is not shown that the veteran has a current skin 
condition of the face that is related to service. 


CONCLUSIONS OF LAW

1.  Service connection for varicose veins, right leg, is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  Service connection for varicose veins, left leg, is not 
warranted.  .  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Service connection for a back disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).

4.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

5.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

6.  Service connection for a skin condition of the face is 
not warranted. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In regards to the claim seeking service connection for a 
varicose veins in the right leg, a September 2003 letter 
(prior to the February 2004 rating decision) advised the 
appellant of what type of evidence was needed to substantiate 
the claim; and of his and VA's responsibilities in the 
development of the claim.  While the September 2003 letter 
did not advise the appellant verbatim to submit everything he 
had pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim and asked him to submit 
any such evidence.  This was equivalent to advising him to 
submit everything in his possession pertinent to the claim.  
The February 2004 rating decision, the May 2004 statement of 
the case (SOC), and the August and October 2004 and July 2005 
supplemental SOC's provided the text of applicable 
regulations, addressed what the evidence showed, and 
explained why the claim was denied.  

In regards to the claims seeking service connection for a 
varicose veins in the left leg, a back disorder, a seizure 
disorder, a skin condition of the face and hearing loss, a 
June 2004 letter (prior to the August 2004 rating decision) 
advised the appellant of what type of evidence was needed to 
substantiate the claims; and of his and VA's responsibilities 
in the development of the claims.  The June 2004 letter also 
specifically advised the veteran to submit "any evidence in 
[his] possession that pertains to [his] claim."  The August 
2004 rating decision, the February 2005 SOC, and the July 
2005 supplemental SOC provided the text of applicable 
regulations, addressed what the evidence showed, and 
explained why the claims were denied.  

While complete VCAA notice was not given prior to the rating 
decisions on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the appellant.  
Proper notice was provided by the RO prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

While the appellant did not receive any notice regarding the 
disability rating and effective date of an award (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), as the appeals seeking 
service connection for varicose veins in the right and left 
leg, a back disorder, a seizure disorder, hearing loss, and a 
skin condition of the face are being denied, any questions 
regarding the disability ratings and effective dates of the 
awards are moot.

Regarding VA's duty to assist, as the veteran's service 
medical records (SMR's) were apparently destroyed by a fire 
at the National Personnel Records Center (NPRC) (as indicated 
in December 2003 and July 2004 responses), VA has a 
heightened "duty to assist."  A request was made to NPRC to 
furnish complete medical/dental records (Service Medical 
Records (SMRs)), in which NPRC responded in December 2003 
that the record was fire-related and there were no SMRs 
available; clinical records were furnished; and no additional 
medical records were on file.  SMRs that are available showed 
treatment for acne vulgaris of the face and bilateral 
thrombophlebitis in both legs.  July 2004 correspondence 
indicated that there were alternative records sources, 
however, a request for records from alternate sources for the 
remaining issues is not necessary (and would be pointless) as 
the record does not show that the veteran even has a current 
hearing loss disability for which service connection could be 
granted.  Also, he testified at his DRO hearing that he 
sought treatment for his back and one seizure he had while he 
was on leave through a private doctor and in an October 2003 
statement he indicated that such private records were 
unavailable.  There is no indication that any pertinent 
records are available and remain outstanding.  The record 
includes private and VA treatment records.  A VA examination 
was provided in regards to the claims seeking service 
connection for varicose veins for the right and left legs.  
The Board considered whether a VA examination was indicated 
in regards to the remaining issues.  A VA examination is 
indicated when there are: 1) competent evidence of current 
disability; 2) evidence establishing a disability causing 
event in service, and 3) evidence suggesting that the current 
disability may be associated with an the event in service or 
with another service-connected disability. 38 C.F.R. § 3.159.  
Here, as there has been no evidence that the veteran has a 
current hearing loss disability or a chronic skin condition 
of the face, a VA examination is not in order for these 
claims.  As a back and a seizure disorder did not appear to 
have been treated in service and are not shown to be related 
to service, a VA examination is not in order.  VA's duty to 
assist has been met.  Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background

Service medical records from October 1956 to March 1958 
showed treatment for thrombophlebitis in the popliteal right 
leg and in the left internal saphenous vein; organism 
unknown.  The veteran was hospitalized and treated in 
November and December 1956 and January 1957.  An October 1956 
and a March 1958 record included the diagnosis of acne 
vulgaris, face generally, and noted that it existed prior to 
entry to service.  In March 1959, he underwent dermabrasion 
surgical planning for his face.  

June 1987 treatment records from Village Oaks Regional 
Hospital showed that the veteran was admitted with congenital 
spinal stenosis, L2-L5; facet hypertrophy and lateral recess 
stenosis, L2-L5; and herniated nucleus pulposus, L3-4 central 
and L4-5 right.  He underwent an L2-5 laminectomy; L3, L4, 
and L5 nerve root exploration and foraminotomy decompression, 
and L3 and L4 discectomy.  It was noted that he was referred 
for an orthopedic evaluation for lower back pain and right 
leg pain.  The veteran sustained a work-related injury on May 
18, 1987, and stated that the onset of his pain began from 
that time.  He apparently had been asymptomatic for back or 
leg pain prior to that time.  

In September 1987, the veteran applied for long term 
disability benefits due to a work-related accident that 
occurred in May 1987.  He indicated that he felt a pull or 
tear in his back from lifting and carrying a VCR into the 
sales room.  A supplemental record dated in July 1988 listed 
the veteran's complaints as back and right leg pain.  

September to October 1987 treatment records from Village Oaks 
Orthopaedics noted that the veteran had low back pain and was 
treated with steroid injections.  

October to November 1987 records from Alamo Physical Therapy 
Resources showed that the veteran received treatment for his 
back disorder. 

June 1988 records from Village Oaks Regional Hospital showed 
that the veteran underwent an epidurogram, epidural steroid 
injection, epidural block, and multiple trigger point 
injections.  

August to November 1988 treatment records from Dr. B. H. 
noted that the veteran underwent a second surgery in January 
1988 which included laminectomies of the upper spine.  The 
veteran indicated that his back and right leg pains 
persisted.  An MRI showed a mild degree of foraminal stenosis 
at L4-5.  There was a mass present at L4-5, which was 
difficult to differentiate between scar and disc material.  
He might have residual stenosis and may have either epidural 
fibrosis or disc material compressing his L4 and L5 nerve 
roots.  Dr. B. H. reviewed a lumbar myelogram from November 
1988, followed by CT scan, previous flexion extension views 
and an MRI with and without enhancement done in August 1988, 
and noted that the veteran continued to have leg and back 
pain.  It was Dr. B. H.'s impression that the veteran had 
post laminectomy pain syndrome.  There was a suggestion of a 
possible persistent compression at the L3-4 level on the 
right which would go along with the veteran's symptoms.  

1988 through 1990 treatment records from Dr. P. P. (which 
also included records from Village Oaks Regional Hospital) 
reported the veteran was injured May 18, 1987.  The records 
noted the veteran's prior procedures and also indicated that 
in January 1988 he underwent decompressive laminectomy L1-3 
with disc excision L2-3 and L3-4 and in December 1988 he 
underwent a lumbar laminotomy with nerve root exploration, 
right, with neurolysis and disc excision L2-3 and same of L3-
4 interspace.  He had complaints of back pain which radiated 
down the posterior aspect of his right leg into his calf.  He 
also indicated that he had a curvature of the back which he 
did not have prior to surgery.  A lumbar series was completed 
and the overall clinical impression was spinal lumbar 
instability and possible recurrent nucleus pulposus 
herniation lumbar interspaces.  In October 1989, the veteran 
underwent 4 level posterior lumbar interbody fusions with 
bilateral lateral fusion L2-S1 and Steffee plating as a 
salvage procedure for multilevel instability with recurrent 
disc and epidural and fibrosis.  Three weeks post surgery he 
indicated that his pre-surgery right leg pain was completely 
gone, but he still had some numbness and tingling in the area 
of the anterolateral aspect of his left thigh.  It was noted 
that he remained totally disabled.   

Social Security Administration records indicate that the 
veteran applied for disability insurance benefits due to a 
disability from May 18, 1987 due to a spinal injury.  The 
veteran was awarded benefits from a period commencing May 18, 
1987.  

1999 to 2003 treatment records from Doctors Hospital showed 
treatment for chronic back pain, failed back syndrome, and 
right lower extremity weakness. 

A May 2001 consult from Dr. J. K. reported a very significant 
history for chronic back and right leg pain.  The veteran had 
multiple back surgeries, five in total, with consequent 
implantation of a dorsal device in the right lower quadrant.  
This unit was an electrostimulator for neural dysesthesia.  
This was initially placed in 1991 and then the battery and 
wires were replaced in 1999.  Dr. J. K.'s impression was that 
the veteran perhaps had a process related to his neurologic 
disease.  He thought this was possibly a result of his dorsal 
implant or the nerves of the anterolateral abdominal wall 
where the incision was located.  

In an October 2003 statement the veteran indicated the he 
tried to get his medical records prior to 1987, however, 
records older than 10 years had been destroyed.  All of his 
doctors prior to 1987 are deceased, including doctors in 
Austin, Texas, and Dr. W. in Nevada, Missouri.  Records from 
Nevada Hospital were also destroyed.  

October 2003 to September 2004 treatment records from VA 
North Texas Health Care System noted that the veteran 
developed right arm jerking which seemed to be a focal 
seizure.  On an October 2003 record, the veteran had a one 
month history of worsening loss of balance, agitation, and 
striking himself in the face.  He reported a long history of 
simple partial seizures which stared when he was in the 
military 40 years ago.  Since he discontinued Dilantin (about 
5 years ago), he has had "twitches" that occurred on a 
daily basis but usually resolved quickly.  He did not tell 
anyone about this problem.  About a month ago his symptoms 
became worse.  He had uncontrolled movements of his right 
arm, which appeared to be focal motor simple partial seizure.  
The veteran was subsequently admitted for acute delirium and 
the etiology of the agitation and involuntary movements 
remained unclear.  He also had complaints of lower extremity 
pain and back pain.  During his hospital stay, he remained 
slightly agitated and he reported that his right arm 
involuntary movements were somewhat better.  With a prior 
history of seizures, he was continued on Dilantin.  June 2004 
records noted that the veteran had complaints of redness and 
rash on his body.  He has been taking Gatifloxacin.  On a 
subsequent record, he indicated that he had an allergic 
reaction to Gatifloxacin.  August 2004 records showed 
treatment for back pain and noted that the veteran had his 
lumbar spinal cord stimulator ultimately removed due to 
complications.  In August 2004 an attempt was made to implant 
another spinal cord stimulator, but it was not possible to 
pass the lead superior to the upper T10 endplate secondary to 
dense scar tissue.  

Statements from the veteran's wife, sister, and brother 
referred to the veteran being hospitalized while in the 
service.  A statement from his daughter indicated that her 
father had pain in his legs and back.  A May 2005 statement 
from R. H., a licensed Vocational Nurse indicated that he met 
the veteran in 1959.  He noted that the veteran had a 
difficult time ambulating and could only take short walks.  
He noted that during the veteran's military career, he 
sustained an injury and was hospitalized for approximately 43 
days.  At that time there were no foot/leg pumps as there are 
today.  Without the foot/leg pumps, there was a high 
possibility for possible blood clots, thrombophlebitis, or 
other conditions that would present medical problems in the 
future.  

At his May 2005 DRO hearing, the veteran indicated that he 
sought treatment through a private physician (Dr. W. in 
Nevada, Missouri) for his back and one seizure he had while 
he was on leave.  When he returned, he did not seek further 
treatment for his back, but allegedly an EEG was done.  He 
further indicated that one time while he was out in the 
field, the x-ray equipment was being tested and he had a 
picture taken of his back.  He was told then that he had a 
bad back, but he shrugged it off.  He indicated that he did 
not receive treatment for his back condition since he left 
the military until 1973 or 1974 when he went to Baylor and 
Doctor's Hospital.  His first actual diagnosis for a back 
disorder was in 1987 after a work-related injury.  The 
veteran contended that his back disorder was aggravated by 
the military, more specifically the attack by his fellow 
soldiers.  He stated that it was aggravated beyond the normal 
progression.  The veteran did not claim that he sought 
treatment for a back disorder prior to service but in 1987 a 
treating physician allegedly indicated that the back disorder 
had been long standing.  

On June 2005 VA examination, the c-file was reviewed and the 
examiner noted an injury to the veteran's right calf while in 
service for which he was hospitalized.  The veteran reported 
that since that time he has had persistent swelling of his 
legs and has been wearing support hose ever since that time.  
He has had continued pain in his legs with progressive 
severity.  He now has pain in his right leg, which is 8/10 in 
severity.  He uses a walker.  He thought that the pain in his 
right thigh stemmed from problems with is back, but the pain 
in his calf was persistence of the old phlebitis.  He has not 
worked since 1987 and had to quit because of his back and 
leg.  The impression was thrombophlebitis of both lower legs 
while in the service, with treatment it resolves; and 
varicose veins of both lower legs dating to roughly 1960, 
moderate disability with progression.  The examiner commented 
that the current difficulty with the veteran's varicose veins 
showed that he had minimal varicose veins of the superficial 
system of both lower legs with associated edema.  There was 
no current thrombophlebitis of either lower leg.  Edema of 
the lower legs was not going to be related to varicose veins 
of the superficial system.  There was no history of deep 
venous thrombus or pulmonary embolus and he was by clinical 
judgment given Coumadin for only three months, at the 
initiation of this problem.  Based on the foregoing, the 
examiner opined that it is less likely than not that the 
current varicose vein problem is a sequel to the injury that 
occurred in 1956.  Additionally one would say that there is 
no evidence of arterial ischemic problems involving either 
lower leg.   

III.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).  If a seizure 
disorder (as a chronic disease, i.e., epilepsy or organic 
disease of the nervous system) or sensorineural hearing loss 
is manifested to a compensable degree within one year 
following discharge from active duty, it may be presumed to 
have been incurred in service.  Service connection may be 
also granted for a disorder that is proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Varicose Veins of the Right and Left Legs

The veteran seeks service connection for bilateral leg 
varicose veins.  There are three threshold requirements that 
must be met in order to establish service connection for a 
claimed disability.  First, there must be competent evidence 
(a medical diagnosis) of current disability.  This 
requirement is met; bilateral varicose veins have been 
diagnosed (See June 2005 VA examination).  Next, there must 
be evidence of disease or injury in-service.  The veteran's 
SMRs are negative for any treatment, complaints, or diagnoses 
of varicose veins during service.  However, SMRs showed 
treatment and hospitalization thrombophlebitis in the 
popliteal right leg and in the left internal saphenous vein; 
organism unknown.  Finally, there must be competent evidence 
(medical opinion) that links the current varicose veins 
disability to the veteran's service, including treatment for 
thrombophlebitis.  Here, there is no such medical opinion.  
No medical practitioner has opined that the veteran's 
varicose veins are as likely as not related to any event in 
service.  In fact, on June 2006 VA examination, the examiner 
specifically opined that is less likely than not that the 
current varicose vein problem is sequel to the injury that 
occurred in 1956.  The examiner reasoned that there was no 
current thrombophlebitis of either leg, edema of the lower 
legs was not going to be related to varicose veins of the 
superficial systems, and there was no history of deep venous 
thrombus or pulmonary embolus and he was by clinical judgment 
given Coumadin for only three months, at the initiation of 
this problem.  

Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current varicose vein 
disorder in the right and left legs is etiologically related 
to an event or injury in service (thrombophlebitis).  See 
Espiritu, supra.  There is a preponderance of the evidence 
against his claim.  Hence, it must be denied.  

Back Disorder

The veteran contends that he is entitled to service 
connection for a back disorder.  There are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; his most recent 
diagnosis included failed back surgery syndrome times 
thirteen (the record shows that the first surgery occurred 
after 1987), bilateral lower extremity radicular symptoms 
with right worse than left, and failed trial of lumbar spinal 
cord stimulator after removal of previous device are 
diagnosed.  

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  In this matter, the veteran's SMRs are 
wholly devoid of any mention of relevant treatment, symptoms 
or complaints of a chronic back disorder.  The veteran 
conceded during his DRO hearing that he did not seek 
treatment at a military facility, but rather that he sought 
treatment from a private physician (Dr. W. from Nevada, 
Missouri) while on leave.  However, there are no records of 
such treatment.  In October 2003, he submitted a statement 
that indicated that he tried to obtain treatment records from 
Dr. W., but the physician was deceased.  Regardless, he 
testified that he was not actually diagnosed with a back 
disorder until 1987.  The lengthy period of time between 
service and the first postservice diagnosis of a back 
disorder (more than 28 years) is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. West, 12 Vet. App. 453, 449 (1999).  At his DRO hearing, 
the veteran also appeared to be claiming that the back 
disorder existed prior to his entrance on active duty and was 
aggravated.  However, the evidence does not contain any pre-
service treatment records for a back disorder, nor has the 
veteran alleged that such records exist.  Also, there is no 
competent medical evidence that the veteran's back disorder 
was caused or aggravated by his service.  Because the veteran 
is a layperson, he is not competent to establish by his own 
opinion that any current back disorder is related to service.  
See Espiritu, supra.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a back 
disability is not warranted.  There is preponderance of the 
evidence against the veteran's claim.  Hence, it must be 
denied.  

Seizure Disorder

The veteran contends that he is entitled to service 
connection for a seizure disorder.  There are three threshold 
requirements that must be met in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; the veteran has been 
diagnosed with a seizure disorder that is compliant with 
Dilantin.   

The further two requirements to be satisfied are: evidence of 
disease or injury in service and competent evidence of a 
nexus between the current disability and the disease or 
injury in service.  In this matter, the veteran's SMRs are 
wholly devoid of any mention of relevant treatment, symptoms 
or complaints of a seizure disorder.  The veteran indicated 
during his DRO hearing that that he sought treatment from Dr. 
W., a private physician, while he was on leave.  He indicated 
that when he returned from leave an EEG was performed.  
However, there are no records of such private treatment and 
in an October 2003 statement the veteran indicated that Dr. 
W. was deceased and his treatment records were unavailable.  
The SMRs are negative for a record of an EEG being performed, 
but NPRC has indicated that such records may have been 
destroyed by a fire.  However, the veteran did not indicate 
that he was diagnosed with a chronic seizure disorder in 
service.  Furthermore, the lengthy period of time between 
service and the first postservice treatment in October 2003 
for a seizure disorder (approximately 44 years) is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  As this is well beyond one 
year postservice, the presumptive conditions do not apply.  
Because the veteran is a layperson, he is not competent to 
establish by his own opinion that any current seizure 
disorder is related to service.  See Espiritu, supra.

During his May 2005 DRO hearing, the veteran appeared to 
claim in the alternative that his seizure disorder was 
secondary to his back disorder, however, service connection 
for a back disorder has not been established.  In fact, the 
veteran dos not have any service connected disabilities, so 
service connection for a seizure disorder on a secondary 
basis is not warranted.   After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for a back disorder on a direct or secondary basis 
is not warranted.  There is preponderance of the evidence 
against the veteran's claim.  Hence, it must be denied.  

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Although acoustic trauma is not specifically noted in the 
SMRs, the veteran claims that he was exposed to noise from 
firing tank rounds during active duty for training with the 
Missouri National Guard prior to serving on active duty.  
Regardless of whether he was exposed to noise trauma in 
service, a hearing loss disability was not noted in the 
available SMRs.  In fact, during his May 2005 DRO hearing, 
the veteran indicated that he did not seek treatment during 
his active duty time and has never sought treatment for a 
hearing loss disability post service.  Consequently, service 
connection for bilateral hearing loss on the basis that such 
disability became manifest in service (and persisted) is not 
warranted.  

The threshold matter in any claim seeking service connection 
is whether the claimed disability is shown.  Here, the 
medical evidence does not show that the veteran has a 
bilateral hearing loss disability (as defined by regulation).  
The veteran is not competent to establish by his own opinion 
that he has a hearing loss disability by VA standards or that 
any such disability would be related to acoustic trauma in 
service.   

The threshold requirement for establishing service connection 
is not met.  Absent proof of a present disability, there is 
no valid claim of service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There is a 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.  

Skin Condition of the Face

The threshold matter that must be addressed in a claim of 
service connection is whether the veteran has the chronic 
disability for which service connection is sought.  Although 
a June 2004 VA medical record documented a rash on the 
veteran's body, there is not a current diagnosis of any type 
of chronic skin condition of the face.  The post service 
medical evidence does not report any current abnormal 
findings pertaining to a skin condition of the face.  In the 
absence of proof of a present disease, there cannot be a 
valid claim of service connection.  See Hickson v. West, 12 
Vet. App. 247 (1999).

The veteran was advised in an August 2004 rating decision, a 
February 2005 SOC and a July 2005 supplemental SOC that to 
establish service connection for a skin condition of the 
face, he must show that he has a current disability and that 
it incurred in service.  Here, his SMRs showed that he had 
acne vulgaris of the face that existed prior to entry to 
service and was treated with dermabrasion in March 1958.  
However, there is no competent (medical) evidence supporting 
his contention that he currently has a chronic skin condition 
of the face that is in any way related to his treatment for a 
skin condition in service.  Because the veteran is a 
layperson, he is not competent to establish by his own 
opinion that he has a current skin condition of the face or 
that any such disability would be related to his treatment in 
service.  See Espiritu, supra.

There is a preponderance of the evidence against the 
veteran's claim.  Hence, it must be denied.  


ORDER

Service connection for varicose veins, right leg is denied.

Service connection for varicose veins, left leg is denied.

Service connection for a back disorder is denied.

Service connection for a seizure disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a skin condition of the face is 
denied. 



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


